Title: To Thomas Jefferson from Joseph Anderson, 3 March 1805
From: Anderson, Joseph
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington 3rd March 1805
                  
                  The Undersign’d take leave to Recommend John Kennedy Esquire of Jonesboro in the State of Tennessee Atty at Law—as a proper Character to be appointed, Secretary of the District of Louisiana—Mr Kennedy is esteemd a Man of Strict integrety—holds a Respectable Standing at the Bar—is an influential member of our State Legislature—and in our Judgment is extremely well qualify’d in every Respect to discharge the duties of a Secretary—His appointment to the Office, wou’d be peculiarly grateful to the Undersignd
                  With Sentiments of Very high Consideration—We are Most Respectfully
                  
                     Jos. Anderson 
                     
                     Wm Cocke 
                     
                     John Rhea 
                     
                     W. Dickson 
                     
                  
               